 


110 HCON 8 IH: Expressing the sense of Congress that the United States Postal Service should issue a commemorative postage stamp honoring victims of HIV/AIDS and recognizing the struggle to prevent and treat HIV/AIDS in the United States and throughout the world.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 8 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Lee submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the United States Postal Service should issue a commemorative postage stamp honoring victims of HIV/AIDS and recognizing the struggle to prevent and treat HIV/AIDS in the United States and throughout the world. 
 
 
Whereas in 1981, the Centers for Disease Control and Prevention (CDC) reported the first cases of a rare pneumonia, later diagnosed as AIDS-related; 
Whereas in 1982, the CDC formally established the term acquired immune deficiency syndrome (AIDS) and the first congressional hearings on AIDS were held; 
Whereas the human immunodeficiency virus (HIV) was isolated in 1984 and later so named; 
Whereas on December 1, 1988, World AIDS Day was first declared by the World Health Organization; 
Whereas since the beginning of the HIV/AIDS pandemic, approximately 1,500,000 people in the United States have become infected with the virus, including more than 500,000 who have died from it; 
Whereas the Joint United Nations Programme on HIV/AIDS (UNAIDS) estimates that since the beginning of the HIV/AIDS pandemic, approximately 65,000,000 people worldwide have become infected with the virus, including more than 25,000,000 who have died from it; 
Whereas the CDC estimates that at the end of 2003, there were between 1,039,000 and 1,185,000 people in the United States living with HIV/AIDS, an increase from the estimated 850,000 to 950,000 people at the end of 2002; 
Whereas UNAIDS estimates that worldwide at the end of 2006, women accounted for 48 percent of adults living with HIV/AIDS (up from 41 percent in 1997), and in sub-Saharan Africa, women represented 59 percent of all adults living with HIV/AIDS; 
Whereas communities of color have been disproportionately affected by the HIV/AIDS pandemic; 
Whereas the CDC estimates that at the end of 2005, minorities represented over 65 percent of persons living with AIDS; 
Whereas the CDC estimates that of the estimated 40,000 new HIV infections each year, nearly 70 percent occur among minorities; 
Whereas the CDC estimates that in 2004, African Americans accounted for nearly 50 percent of all new diagnoses of HIV/AIDS; 
Whereas the Minority AIDS Initiative was created in 1999 to enhance efforts to prevent the acquisition or transmission of HIV infections in racial and ethnic communities; 
Whereas the Ryan White Comprehensive AIDS Resource Emergency Act of 1990 was enacted to address the unmet health needs of persons living with HIV/AIDS by funding primary health care, capacity building, community outreach, and support services that enhance access to and retention in care; 
Whereas the President’s Emergency Plan for AIDS Relief was established in 2003 to work with international, national, and local leaders to promote prevention, treatment, and care programs; 
Whereas greater global attention and funding have led to several important initiatives from organizations such as the United Nations General Assembly Special Session on HIV/AIDS; The Global Fund to Fight AIDS, Tuberculosis and Malaria (GFATM); the World Health Organization; and the World Bank; and 
Whereas in 2005, the leaders of the Group of Eight (G8) agreed to work to develop and implement a package for HIV prevention, treatment, and care, with the goal of providing universal access to treatment and care by 2010: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)a commemorative postage stamp should be issued by the United States Postal Service honoring victims of HIV/AIDS and recognizing the struggle to prevent and treat HIV/AIDS in the United States and throughout the world; and 
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
